Citation Nr: 0029552	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to November 
1985.  The veteran's discharge was under honorable 
conditions.  The reason for separation was unsatisfactory 
performance.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, variously diagnosed as 
schizoaffective disorder, bipolar disorder, and 
schizophrenia.

In December 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge via a 
videoconference with the RO.  A transcript has been 
associated with the claims file.


REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, and at the December 1999 Board hearing, the 
veteran's representative raised the issue of clear and 
unmistakable error in the March 1991 rating decision, wherein 
the RO denied entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and bipolar 
disorder.

The March 1991 rating decision, in which the veteran claims 
there was clear and unmistakable error, is the rating 
decision that initially denied entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia and bipolar disorder.  Because the veteran did 
not file a notice of disagreement within one year of being 
notified of the March 1991 rating decision, that decision 
became final.  38 C.F.R. § 20.1103 (2000).  However, if there 
was a finding of clear and unmistakable error in the March 
1991 rating decision, that rating decision would no longer be 
final, and the current issue on appeal would be rendered 
moot.  38 C.F.R. § 3.105(a) (2000).  

Based on the above, the Board finds that the claim of whether 
there was clear and unmistakable error in the June 1991 
rating decision denying entitlement to service connection for 
a psychiatric disorder, to include schizophrenia and bipolar 
disorder is inextricably intertwined with the current claim 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and bipolar 
disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn "could render 
any review by the United States Court of Appeals for Veterans 
Claims (the Court) of the decision [on the other claim] 
meaningless and a waste of judicial resources," the two 
claims are inextricably intertwined).

In the veteran's substantive appeal dated in August 1999, the 
veteran, through his representative, noted that the record 
did not reflect any records associated with the veteran's 
separation from service due to unsatisfactory performance.  
In this regard, the veteran's personnel file might be 
relevant to the instant claim. 

Within the evidence that the RO received from the Social 
Security Administration is a questionnaire completed by the 
veteran's mother in 1986, in which she stated that the 
veteran's psychiatric problems began in 1977 and that he 
received consultation with a psychiatrist in 1978-79.  The 
veteran also testified in December 1999 that he had some 
preservice counseling.  Hearing transcript, page 7-8.  Such 
records from the preservice treatment are relevant to the 
current claim.  

With regard to the issue of whether new and material evidence 
has been presented, the Court, in Epps v. Brown, 
9 Vet. App. 341, 344 (1996), stated that a duty for VA arises 
where the veteran has reported the existence of evidence 
which could serve to re-open a claim.  New evidence is 
considered to be material where such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even if it will not 
eventually convince the Board to alter its decision.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Additionally, in the VA Form 9, the veteran's representative 
stated, "[The v]eteran would request a personal hearing at 
the local level by a Decision Review Officer, and if that is 
unsuccessful, hereby request a [Board of Veterans' Appeals] 
hearing via VIDEO."  (Capitals in original.)

The record does not establish that an RO hearing was 
scheduled.  The veteran had a videoconference hearing, 
however, the Board finds that the veteran should clarify 
whether he still wants an RO hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.

3.  The veteran (or possibly with the 
assistance of his mother) should be asked 
to provide the names and addresses of all 
medical professionals who treated him for 
psychological counseling or psychiatric 
problems prior to his entry into service.  
After securing the necessary release, the 
RO should obtain these records.

4.  The RO should give the veteran the 
opportunity to submit argument as to his 
claim that the June 1991 decision was 
clearly and unmistakably erroneous, and 
inform him of the following:

The Court has defined clear and 
unmistakable error as "an administrative 
failure to apply the correct statutory 
and regulatory provisions to the correct 
and relevant facts: it is not mere 
misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  It is an error that is 
"undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Further, "[a] 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior [RO decision]."  Id.  at 
314.

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell, 3 Vet. 
App. at 314.]  Since an analysis of 
whether [clear and unmistakable error] 
has been committed may only proceed on 
the record, id., evidence that was not 
part of the record at the time of the 
prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994).

5.  Following the receipt, if any, of the 
veteran's argument as to why he feels 
clear and unmistakable error occurred in 
the June 1991 rating decision, the RO 
should adjudicate the claim of whether 
there was clear and unmistakable error in 
the June 1991 rating decision denying 
entitlement to service connection for a 
psychiatric disorder, to include 
schizophrenia and bipolar disorder.

The RO should advise the veteran of his 
appellate rights in the event that he 
disagrees with the RO's determination as 
to the clear and unmistakable error 
claim.

6.  The RO should ask the veteran if he 
wants an RO hearing.  If he does, an RO 
hearing should be scheduled.

7.  The RO should review the record and 
ensure that all the above actions have 
been completed, to the extent possible.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  If the RO determines that the June 
1991 rating decision did not contain 
clear and unmistakable error, the RO 
should readjudicate the claim of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder, to include 
schizophrenia and bipolar disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Only those issues that have been fully 
developed for appellate review should be 
certified to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

